DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2012/0085806), hereinafter Lee.

Regarding claim 1, Lee discloses a method of bypassing an arming device (Fig. 1, item 22) of a fastener drive system (Fig. 1) disposed in a housing of a fastening tool (Fig. 1, item 10), the arming device normally being responsive to movement of a fastening tool contact trip (Fig. 1, item 74) to a firing position (Fig. 1, firing position occurs when contact trip is pressed against the workpiece) to enable the fastener drive system to drive a fastener (Fig. 1, fasteners are loaded into magazine 46) along a drive axis (Para. 0004), comprising: 
Providing a biasing agent housing (Fig. 4, item 76) slidably engageable, in a longitudinal direction (Fig. 5 and 6, biasing agent housing slides in a longitudinal direction when engaged with contact trip element 74) (Para. 0045) parallel to the drive axis (Para. 0045 and 0046) with the arming (Fig. 1 and 4, biasing agent housing 76 engages with upper contact arm 70 which then engages with arming device 22 in response to pressing the contact trip 74); and 
Taking up a distance traveled by the contact trip (Fig. 3, item 84 takes up a distance traveled by contact trip 74) when the contact trip moves toward the firing position so that the arming device remains in a no-fire condition (Fig. 9, lockout portion 62 of lifter 60 moves the biasing agent housing 76 out of contact with contact trip element 72 so that arming device 70 remains in no-fire condition).

Regarding claim 2, Lee discloses the method claimed wherein the distance traveled by the contact trip is taken up in response to a bypass event (Fig. 9, distance travelled by the contact trip taken up by the biasing agent occurs in response to pusher assembly disengaging biasing agent housing 76 from lower contact arm 72).

Regarding claim 3, Lee discloses the method wherein the bypass event includes the contact trip having moved a distance exceeding a predetermined amount (Fig. 9, by pass event includes the contact trip having moved a distance exceeding a predetermined amount) (Para. 0039 and 0047).

Regarding claim 4, Lee discloses the method further comprising: 
Providing a biasing agent housing engageable with the arming device (Fig. 4, biasing agent housing 76); 
Providing a biasing agent (Fig. 4, item 84) operatively connected to the contact trip; and 
Engaging the biasing agent with the biasing agent housing (Figs. 4 and 5, biasing agent 84 is engaged with biasing agent housing 76).

Regarding claim 6, Lee discloses the method wherein the biasing agent housing is engageable with the fastener drive system arming device, is responsive to movement of the contact trip, and enables the fastener drive system to drive a fastener, 
(Fig. 9, biasing agent housing 76 moves independently of contact trip 74) (Para. 0039 and 0047), and 
Wherein the bypass event prevents the biasing agent housing from engaging the fastener drive system arming device (Para. 0039 and 0047).

Regarding claim 7, Lee discloses the method claimed further comprising: 
Providing a fastener magazine (Fig. 4, item 46) having a pusher (Fig. 4, item 54 and 62), the fastener magazine being connected to the fastening tool housing (Fig. 1); and 
Blocking the biasing agent housing with the pusher (Fig. 9, item 62 blocks spring 84) when fasteners in the fastener magazine having reached a minimum quantity (Fig. 4).

Regarding claim 21, Lee discloses the method wherein the biasing agent housing moves parallel to the contact trip (Fig. 4, biasing agent housing 76 moves parallel to contact trip, when biasing agent housing is engaged with lower contact arm 72, biasing agent moves parallel to contact trip 74 during contact with work surface).

Regarding claim 22, Lee discloses the method wherein the biasing agent housing is engageable with a surface of the arming device (Fig. 4, biasing agent housing 76 engages with upper contact arm 70 which engages with the arming device 22).

Regarding claim 23, Lee discloses the method further comprising the step of blocking movement of the biasing agent housing (Fig. 9, movement of biasing agent housing 76 is blocked) in response to a bypass event (Para. 0039 and 0047).

Regarding claim 24, Lee discloses the method wherein the step of blocking movement of the biasing agent housing occurs before the step of taking up a distance traveled by the contract trip (Para. 0039 and 0047). 

Regarding claim 25, Lee discloses the method further comprising a biasing agent (Fig. 4, item 84) housed within the biasing agent housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gregory et al (US 2013/0320068), hereinafter Gregory.

Regarding claim 5, Lee discloses the method wherein the bypass event includes a force being exerted upon the biasing agent by the contact trip (Fig. 10 and 11, contact trip exerts a force on biasing agent 84).
Lee s silent about the force exceeding two pounds.
However, Gregory discloses a bypass event including a force exceeding two pounds (Para. 0274).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply a force greater than two pounds as taught in Gregory, to improve the safety mechanism of Lee for the predictable result of preventing firing of the tool when the tool is dropped and a large force is applied to the tool.  KSR Int’l Co. V. Teleflex Inc. 550 U.S., 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Lee does not disclose that the link 76 is slidably engageable in a longitudinal direction parallel to the drive axis with the arming device (see pages 8-9 of Applicant’s arguments), Examiner disagrees.  First, Examiner notes that the claim language does not require that the link 76 to be directly engaged with the trigger valve assembly.  The slidable engagement occurs from the contact arm 72 to the link 76 to the upper contact arm 70 to the trigger assembly 22, which satisfies the claim limitation of slidable engagement.  Therefore the rejection is maintained. 
Regarding Applicant’s argument that the link 76 of Lee engages the contact arm 70 by pivoting about a pin (see pages 8-9 of Applicant’s arguments), Examiner notes that this pivotal motion occurs to disengage the line 76 from the contact arm 70 to prevent dry-fire.  The specification of Lee clearly describes the sliding connection between the contact arm 72, link 76, and contact arm 72 (see Para. 0045-0048 of Lee).  Therefore the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731